TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 5, 2014



                                     NO. 03-12-00101-CR


                                  Alberto Torres, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
                BEFORE JUSTICES PURYEAR, ROSE AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court on October 24, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.